      6:19-cv-00135-SPS Document 2 Filed in ED/OK on 05/01/19 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT FOR
                    THE EASTERN DISTRICT OF OKLAHOMA

(1) PHILADELPHIA INDEMNITY     )
INSURANCE COMPANY,             )
                               )
          Plaintiff,           )
                               )
v.                             )                         Case No. _________
                                                                   19-CV-135-SPS
                               )
(1) FALCONHEAD PROPERTY OWNERS )
ASSOCIATION, INC.              )
                               )
          Defendant.           )

                 COMPLAINT FOR DECLARATORY JUDGMENT

       COMES NOW Philadelphia Indemnity Insurance Company (hereinafter

“Philadelphia Indemnity”), Plaintiff herein, and brings this lawsuit seeking the declaratory

judgment of this Court pursuant to 28 U.S.C. § 2201 against Defendant Falconhead

Property Owners Association, Inc. (“Falconhead”) to determine a controversy as to the

rights and obligations of the parties under contracts of insurance related to claims arising

out of alleged property damage to buildings, and in support thereof does allege and state

as follows, to wit:

                                      JURISDICTION

       1.     Philadelphia Indemnity is a corporation organized and existing under the

laws of the State of Pennsylvania, which has its principal place of business within the State

of Pennsylvania, and is therefore a citizen of the State of Pennsylvania.




                                             1
      6:19-cv-00135-SPS Document 2 Filed in ED/OK on 05/01/19 Page 2 of 7



       2.     Falconhead is a domestic corporation organized under the laws of the State

of Oklahoma, which has its principal place of business within the State of Oklahoma, and

is therefore a citizen of the State of Oklahoma.

       3.     This lawsuit concerns Falconhead’s claim of entitlement to payment for

alleged property damage to certain buildings insured under the property coverage of

contracts of insurance issued by Philadelphia Indemnity to Falconhead, which each have

coverage limits in excess of $75,000.00, for purported losses in excess of $75,000.00, by

reason of which the amount in controversy in this lawsuit exceeds $75,000.00 exclusive of

interest and costs.

       4.     Therefore, by virtue of the complete diversity of the citizenship of the parties

to this action and the sufficiency of the amount in controversy, this Court is vested with

jurisdiction over the subject matter of this action pursuant to 28 U.S.C. § 1332(a)(1).

                                          VENUE

       5.     The claim of Philadelphia Indemnity for a declaratory judgment concerns the

rights and obligations of the parties to this lawsuit under policies of insurance issued by

Philadelphia Indemnity to Falconhead in Burneyville, Love County, Oklahoma, in relation

to alleged property damage to buildings located in Burneyville, Love County, Oklahoma.

       6.     Because a substantial part of the events giving rise to the claim at issue in

this lawsuit occurred within the territory of which the Eastern District of Oklahoma is

comprised, venue is properly laid in this Court pursuant to 28 U.S.C. § 1391(b)(2).




                                              2
      6:19-cv-00135-SPS Document 2 Filed in ED/OK on 05/01/19 Page 3 of 7



                                           FACTS

       7.     Philadelphia Indemnity Insurance Company issued various insurance

contracts to Falconhead Property Owners Association Inc. as named insured, including

policies numbered PHPK961574 and effective from January 1, 2013 to January 1, 2014;

numbered PHPK1436566 and effective from January 1, 2016 to January 1, 2017; and

numbered PHPK1595268 and effective from January 1, 2017 to January 1, 2018; all of

which, subject to the terms and conditions therein, afforded property coverage to certain

buildings associated with a golf course. [Excerpts consisting of the pertinent property

coverages of the 2013-2014 and 2016-2017 policies at issue herein are attached hereto as

Exhibits 1 and 2, respectively].

       8.     On or about May 1, 2017 Falconhead reported a claim to Philadelphia

Indemnity for wind damage to three buildings - the clubhouse, administration building, and

pro shop - allegedly due to high winds, with a claimed date of loss of April 30, 2017.

       9.     On or about May 5, 2017, these buildings were inspected, and Falconhead,

through its agent, advised Philadelphia Indemnity that no other property had been damaged

as a result of the windstorm.

       10.    However, Falconhead subsequently claimed that additional property and

buildings had been damaged as the result of a hail storm, and so on or about June 18, 2017

and thereafter, Philadelphia Indemnity requested that Falconhead provide a complete

listing of all damage claimed, including the location, nature, and date of loss.

       11.    On or about August 14, 2017, Falconhead entered into a Non-Waiver

Agreement with Philadelphia Indemnity, but, even after repeated requests, Falconhead did

                                              3
        6:19-cv-00135-SPS Document 2 Filed in ED/OK on 05/01/19 Page 4 of 7



not provide the listing of all damages claimed, including the location, nature, and date of

loss.

        12.   Each Philadelphia policy included, as a condition to coverage, that upon

request Falconhead must provide complete inventories of damaged and undamaged

property including costs, values, and amount of loss claimed, as well as cooperate in the

investigation of the claim.

        13.   On or about September 15, 2017, Falconhead submitted its claim to

Philadelphia Indemnity for damage to Falconhead’s property allegedly due to hail,

claiming a new date of loss of April 18, 2016.

        14.   Philadelphia Indemnity investigated the wind and hail claims of Falconhead,

including by retaining an independent adjusting firm and an engineer to inspect the

premises.

        15.   Philadelphia Indemnity has paid for the wind claim to the satisfaction of

Falconhead, and that claim is not a part of this dispute.

        16.   With respect to Falconhead’s hail claim, however, Philadelphia Indemnity

concluded that no hail fell on or near the insured premises on the claimed 2016 date of loss

or had fallen in the recent past since in or about May of 2013.

        17.   The 2013-2014 and 2016-2017 Philadelphia Indemnity policies each

included, as a condition to coverage, that Falconhead provide prompt notice of a loss, and

that “no one may bring a legal action against us under [the Property Coverage] unless...the

action is brought within 2 years after the date on which the direct physical loss or damage

occurred.” [See Exhs. 1 and 2].

                                              4
      6:19-cv-00135-SPS Document 2 Filed in ED/OK on 05/01/19 Page 5 of 7



       18.    In an effort to reach an accommodation with Falconhead, Philadelphia

Indemnity extended coverage for certain hail damage in relation to Falconhead’s hail claim,

but concluded that other claimed damage was not covered under the policies, either because

there was no damage or damage occurred to structures not covered under the policies; or

because the damage was not caused by a covered cause of loss but was instead the result

of long term issues, including wear and tear, improper maintenance, and/or improper

construction; or because the damage was excluded by the applicable fungus and other

exclusions of the policies.

       19.    Falconhead retained a public adjuster who, as Falconhead’s agent, disputed

the conclusions of Philadelphia Indemnity and demanded payment in excess of $250,000

for alleged damages caused by hail.

       20.    Despite Philadelphia Indemnity paying all it believed was possibly owed,

Philadelphia Indemnity’s independent adjuster and Falconhead’s public adjuster attempted

to reach a resolution concerning their differences on the scope, cause, and value of damage,

but Falconhead has continued to demand that Philadelphia Indemnity pay in excess of

$250,000 for its hail claim.

       21.    Therefore, a dispute presently exists as between Philadelphia Indemnity and

Falconhead which they have been unable to resolve concerning what, if any, additional

coverage is owed for any hail damage to the insured property, by reason of which

Philadelphia Indemnity brings this lawsuit seeking the Court’s declaration as to the

following issues:



                                             5
      6:19-cv-00135-SPS Document 2 Filed in ED/OK on 05/01/19 Page 6 of 7



       a.     Whether the insured has suffered loss or damage to covered property caused

by a covered cause of loss and not otherwise excluded under the terms of the above-

referenced 2013-2014 and 2016-2017 policies of insurance issued by Philadelphia

Indemnity to Falconhead;

       b.     Whether, if the insured property suffered loss or damage that is covered by

those policies and not excluded, Falconhead failed to satisfy conditions precedent and

subsequent to the recovery of proceeds under those policies;

       c.     Whether, if coverage is afforded under those policies and recovery is not

otherwise barred or precluded, Falconhead is owed anything further under the terms of

those policies; and

       d.     If coverage is afforded under those policies, Falconhead’s recovery is not

otherwise barred, and Falconhead is owed something further under the terms of those

policies, the amount of any further loss for which coverage is afforded under those policies.

       22.    An actual dispute presently exists as to these issues as between Philadelphia

Indemnity and Falconhead, by reason of which a justiciable controversy is presented by

this action for a determination by this Court of the rights and obligations of the parties

under the referenced contracts of insurance.

       WHEREFORE, PREMISES CONSIDERED, Philadelphia Indemnity Insurance

Company, Plaintiff herein, does respectfully pray that this honorable Court enter its

judgment declaring the respective rights and obligations of the parties hereto in relation to

the coverage afforded by the 2013-2014 and 2016-2017 policies of insurance issued by



                                               6
      6:19-cv-00135-SPS Document 2 Filed in ED/OK on 05/01/19 Page 7 of 7



Plaintiff Philadelphia Indemnity Insurance Company to Defendant Falconhead Property

Owners Association Inc. for its hail claim, and finding that:

       1.     No further coverage is afforded to Falconhead for its claim and that

Philadelphia Indemnity has paid all that may be owed under those policies; or,

       2.     If further coverage is afforded to Defendant Falconhead for its insurance

claim, the amount of loss, if any, covered by those policies;

and additionally awarding to Plaintiff Philadelphia Indemnity its attorney fees and costs

incurred in the prosecution of this lawsuit, and for such other and further relief as the

Court deems just and equitable in the premises.

                                                  Respectfully submitted,

                                                  s/Casper J. den Harder
                                                  Phil R. Richards, OBA #10457
                                                  Casper J. den Harder, OBA #31536
                                                  RICHARDS & CONNOR
                                                  12th Floor, ParkCentre Bldg.
                                                  525 S. Main Street
                                                  Tulsa, Oklahoma 74103
                                                  Telephone: 918/585.2394
                                                  Facsimile: 918/585.1449
                                                  Email: prichards@richardsconnor.com
                                                          cdenharder@richardsconnor.com

                                                  ATTORNEYS FOR PLAINTIFF
                                                  PHILADELPHIA INDEMNITY
                                                  INSURANCE COMPANY




                                              7
